Citation Nr: 0930910	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Denver, 
Colorado Regional Office (RO).  In that decision, the RO 
denied the Veteran's request to reopen a previously denied 
claim for service connection for PTSD.  In April 2006, the 
Board granted reopening of a claim for service connection for 
PTSD.  The Board remanded the reopened claim for the 
development of additional evidence.


FINDINGS OF FACT

1.  The Veteran experienced a physical and sexual assault 
during his service at Aberdeen Proving Grounds.

2.  Affording the Veteran the benefit of the doubt, the 
Veteran developed PTSD at least in part as a result of the 
personal assault during service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred as a result of events during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

The Veteran contends that his current PTSD developed as a 
result of experiences during service.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  PTSD is a psychiatric disorder 
that develops as a result of traumatic experience.  It is 
possible for service connection to be established for PTSD 
that becomes manifest after separation from service.  In 
order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.   
38 C.F.R. § 3.304(f)(3).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

VA mental health professionals have diagnosed the Veteran as 
having PTSD.  A treating VA psychologist has provided the 
opinion that the Veteran's current PTSD is due to a claimed 
in-service stressor.  The Veteran's claim turns on whether 
there is credible supporting evidence that a claimed in-
service stressor occurred.

The Veteran reports having had traumatic experiences in three 
different locations during service.  He has stated that 
during basic training at Fort Bliss, Texas, he witnessed the 
accidental fatal shooting of a fellow serviceman.  He has 
indicated that while he was stationed at Aberdeen, Maryland, 
he was beaten and raped by several servicemen.  He has 
reported that he served in Vietnam, and there engaged in 
combat and saw combat casualties.

The Veteran reports that he served in Vietnam for a few 
months in 1968.  His service personnel records, however, do 
not show that he served in Vietnam.  Those records show that 
he served in the continental U. S. and in Germany.  The 
Veteran submitted a statement from a man who reported having 
served with the Veteran in Vietnam.  The service personnel 
records for that man also do not show service in Vietnam.  
The preponderance of the evidence is against a finding that 
the Veteran served in Vietnam.  U.S. Armed Forces did not 
engage in combat in the continental U.S., nor in Germany, 
during 1968 or 1969, when the Veteran served.  Therefore, the 
Board concludes that the Veteran did not engage in combat 
with the enemy.  Service records are necessary to corroborate 
the stressors he has reported; except in the case of the 
reported personal assault, which may also be corroborated by 
evidence from other sources.

The Veteran asserts that some of the stressors that led to 
his current PTSD occurred in Vietnam, when he engaged in 
combat and saw combat casualties.  Because service records do 
not show that the Veteran served in Vietnam, those records do 
not corroborate any stressors reported as occurring there.

The Veteran has reported that the accidental shooting death 
he witnessed at Fort Bliss, Texas, occurred during training 
exercises.  He stated that he and other trainees were 
instructed to crawl beneath machine gun fire that included 
some live bullets.  He indicated that he saw another trainee 
stand and get hit by a bullet.  The Veteran related that the 
man's blood hit the Veteran, that the man appeared to be 
dead, and that the Veteran learned later that the man had 
died in the accident.  In the April 2006 remand, the Board 
instructed the RO to contact the United States Army and Joint 
Services Records Research Center (JSRRC) and seek 
corroboration of the reported training accident through 
military records.  In December 2008, the JSRRC reported 
having reviewed morning reports for the Veteran's unit during 
the period of his training at Fort Bliss.  The JSRRC 
indicated that the morning reports did not contain any report 
of the incident.  The search of military records did not 
result in corroboration of that reported stressor.

The Veteran's remaining claimed stressor is the reported 
personal assault in Aberdeen, Maryland.  The claims file 
contains records of VA mental health treatment of the Veteran 
in 1996 through 2003.  From 1996 forward, the Veteran 
reported a history of traumatic experiences during service in 
Vietnam.  Treating practitioners listed diagnoses of 
substance abuse and PTSD.  On VA examination in July 1998, 
the traumatic experiences that the Veteran reported were 
events in Vietnam.  The Veteran stated that after separation 
from service he experienced hypervigilance, flashbacks, 
nightmares, sweats, irritability, and fear.  He indicated 
that he had a lot of provocative behavior.  He stated that he 
had inpatient mental health treatment in approximately 1971 
at the VA Hospital in Fort Lyon, Colorado.  He reported a 
history of VA substance abuse treatment in 1996 to 1998, and 
VA mental health counseling since the mid 1990s.  He 
described his more recent and current mental health symptoms, 
including sleep disturbance, paranoia, hallucinations, 
anxiety, dissociative episodes, substance abuse, and suicidal 
ideation.  The examining psychiatrist provided diagnoses of 
PTSD, major depression, and substance abuse.

Treatment notes from 2002 and 2003 reflect that the Veteran 
reported an additional traumatic experience: a physical and 
sexual assault on him by several servicemen in an incident 
during service in April 1968, at Aberdeen.  In a January 2002 
statement, the Veteran recounted the assault.  He stated that 
in his barracks one night, a blanket was thrown over his 
head, and about five men beat him severely.  He stated that 
he was knocked unconscious, and that when he regained 
consciousness he saw a considerable quantity of blood from 
his injuries.  In a November 2002 statement, the Veteran 
indicated that he was beaten and raped in the incident at 
Aberdeen.

The Veteran's service treatment records show that he arrived 
at Aberdeen Proving Grounds in March 1968.  The service 
treatment records do not show any treatment for injuries in 
1968.  The claims file contains records of treatment of the 
Veteran in October 1970 at St. Mary-Corwin Hospital in 
Pueblo, Colorado.  The Veteran was admitted and treated for 
an overdose of Darvon.  He reported a history of LSD use 
during and after service.  In July 2002, an official with the 
Colorado Mental Health Institute at Pueblo provided VA a copy 
of a master index card showing dates of treatment of the 
Veteran in the 1970s.  The official wrote that other records 
of treatment of the Veteran during that period had been 
destroyed.  The index card indicates that the Veteran 
received treatment from December 1970 to March 1971 at the VA 
Hospital in Fort Lyon, Colorado, and had outpatient treatment 
from April 1971 to April 1972 at St. Mary-Corwin Hospital.  
The index card entry under diagnosis is explosive 
personality.

In a January 2004 letter, the Veteran's parents wrote that, 
in April 1968, the Veteran called home from Aberdeen Proving 
Grounds and told them that he had been raped, robbed, and 
beaten.  The parents stated that six men in the Veteran's 
barracks assaulted him.  They indicated that soon after the 
incident the Veteran was sent to Vietnam.

In a December 2007 affidavit, the Veteran's mother wrote that 
prior to his service, the Veteran was a normal boy, with many 
friends, average school performance, and no discipline 
problems.  She stated that in April 1968 the Veteran called 
home from service at Aberdeen, sounding very shaken up.  She 
indicated that he told her and his father that he had been 
raped, robbed, and beaten.  She related that after the 
incident, for the remainder of the Veteran's service, she 
only heard from the Veteran two times, in letters that he 
sent from Germany.  She stated that in the letters he 
indicated that he was depressed.  She reported that after the 
Veteran's discharge from service in December 1969, his 
behavior and personality had changed considerably.  She 
indicated that he was withdrawn, angry, argumentative, 
antisocial, and restless.

In a July 2008, VA psychologist S. O. K., Ph.D., indicated 
that he had participated in treating the Veteran from 2001 to 
2005, and had reviewed the Veteran's electronic medical 
record.  Dr. K. noted that the Veteran had received VA 
treatment as early as the early 1970s, and VA substance abuse 
and PTSD treatment from 1996 forward.  Dr. K. indicated that 
in 2002 the Veteran tearfully revealed to him the Aberdeen 
incident.  In response to questions from the Veteran's 
representative, Dr. K. wrote:

1.  [The Veteran] most assuredly suffers 
from PTSD related to his military 
service.

2.  [The Veteran's] diagnosis is based on 
the assault described in his affidavit, 
as well as other incidents we have 
discussed that occurred during his 
military service.

3.  I feel quite certain that the 
behavioral changes observed by his mother 
are related to his traumatic 
experience(s) in the military, and remain 
problematic and disabling to him.

While the Veteran had mental health treatment during the 
years immediately following his service, there is no 
contemporaneous or near-contemporaneous evidence of the 
claimed personal assault of the Veteran at Aberdeen.  The 
assault is not corroborated by service records.  The 
Veteran's parents have provided support for the Veteran's 
account through recent statements in which the parents 
indicated that the Veteran told them of the 1968 assault when 
it occurred.  The Veteran's credibility is damaged by his 
multiple assertions that he served in Vietnam, when service 
records do not show that he did, and his submission of a 
corroborating statement from a man whose own records do not 
show that he served in Vietnam.  The credibility of the 
Veteran's parents is blemished by their 2004 statement that 
the Veteran served in Vietnam.  The VA psychologist, Dr. K., 
met with and treated the Veteran.  Dr. K. is not in a 
position to corroborate the claimed 1968 personal assault on 
the Veteran; but Dr. K's statements reflect that Dr. K. 
believes the Veteran's report that such an assault occurred.

Taking into consideration the statements that make up the 
supporting evidence, the credibility of the supporting 
evidence is strained, but some credibility remains.  Giving 
the benefit of the doubt to the claimant, the Board accepts 
that the statements are sufficiently credible to support the 
occurrence of the personal assault on the Veteran during his 
service at Aberdeen Proving Grounds.  The Veteran has been 
diagnosed with PTSD, and Dr. K. has opined that the PTSD 
resulted at least in part from the personal assault.  
Therefore, the Board grants the claim for service connection 
for PTSD.

Notice and Assistance

The Board is granting the benefit sought on appeal.  
Therefore, it is not necessary to discuss VA's duties to 
notify or assist the Veteran in substantiating the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


